motion for summary judgment, awarding it specific performance. This
                  appeal followed.
                              On appeal, Gullo argues that genuine issues of fact remain,
                  precluding summary judgment. See Wood v. Safeway, Inc.,       121 Nev. 724,

                  729, 121 P.3d 1026, 1029 (2005). He argues he was not contacted
                  sufficiently far in advance of July 1 to make arrangements to
                  accommodate a July 1 closing and should have been afforded a reasonable
                  time to do so. The City answers that it is entitled to specific performance
                  because it timely performed all of its responsibilities, and yet Gullo
                  refused to sign the closing documents. This court reviews a summary
                  judgment de novo. Id.
                              Specific performance is available when, according to the
                  contract terms, the purchaser has tendered performance or can
                  demonstrate that it is "ready, willing, and able to perform." Mayfield v.
                  Koroghli, 124 Nev. 343, 351, 184 P.3d 362, 367-68 (2008) (quoting Serpa v.
                  Darling, 107 Nev. 299, 304, 810 P.2d 778, 782 (1991)). Here, the district
                  court found that payment was timely tendered and that the escrow agent
                  was in a position to close on July 1. Although Gullo asserts that the City
                  provided no proof that the funds were available on that date, the City
                  submitted an escrow officer's affidavit to that effect, which shows at least
                  that the City was ready, willing, and able to perform, even if the funds had
                  not yet cleared. Accordingly, the district court did not err in granting
                  summary judgment or abuse its discretion in awarding specific
                  performance. See Mayfield, 124 Nev. at 348, 184 P.3d at 366 (noting that
                  this court reviews a district court's decision to award specific performance
                  for an abuse of discretion). Further, because the City deposited the full
                  purchase price, including the periodic payment amount, on July 1, even if
                  the July periodic payment remained due, any failure to remit it will not
                  defeat the district court's decision to grant specific performance.      See
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    me
                 Mosso v. Lee, 53 Nev. 176, 182, 295 P. 776, 777-78 (1931) ("Even where
                 time is made material, by express stipulation, the failure of one of the
                 parties to perform a condition within the particular time limited will not
                 in every case defeat his right to specific performance, if the condition be
                 subsequently performed, without unreasonable delay, and no
                 circumstances have intervened that would render it unjust or inequitable
                 to give such relief. The discretion which a court of equity has to grant or
                 refuse specific performance, and which is always exercised with reference
                 to the circumstances of the particular case before it, may and of necessity
                 must often be controlled by the conduct of the party who bases his refusal
                 to perform the contract upon the failure of the other party to strictly
                 comply with its conditions." (quoting Cheney v. Libby, 134 U.S. 68, 78
                 (1890)) (internal citations omitted)).
                             Therefore, we conclude that the City is entitled to enforce the
                 purchase agreement and the district court did not err when it granted the
                 City summary judgment and specific performance.       Mayfield, 124 Nev. at
                 350-51, 184 P.3d at 367; Wood, 121 Nev. at 729, 121 P.3d at 1029.
                 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.'




                                                              Chsut                    J.
                 Douglas                                      Cherry



                       "We have considered Gullo's other arguments on appeal and
                 conclude that they are without merit. We also decline to take Gullo's
                 requested judicial notice regarding the potentiality for same-day wire
                 transfers to be deposited the next day.
SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    e
                  cc: Hon. Carolyn Ellsworth, District Judge
                       Lansford W. Levitt, Settlement Judge
                       Brian K. Berman
                       Las Vegas City Attorney
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                    4
(0) 1947A 4040.